DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 26 Oct 2022 is acknowledged.
Claim Objections
Claims 1, 5, 8 and 9 are objected to because of the following informalities: Claim 1 recites “the axial length” in line 13. This should read “an axial length.” Claim 1 further recites “its radial outer side.” This should read “a radial outer side.” Claim 5 recites “the outer face of the cutting material body carrier element.” This should read “an outer face of the cutting material body carrier element.” Claim 8 recites “the bore length” and “the bore diameter.” These should read “a bore length” and “a bore diameter.” Claim 9 recites “the entire effective outside diameter” and “the circumference of the cutting group.” These should read  “an entire effective outside diameter” and “a circumference of the cutting group.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites cutting material body carriers that “are feedable radially with respect to the tool axis by means of a cutting group feeding system assigned to the cutting group”  in lines 8-9. It is unclear if the “cutting group feeding system” is being actively claimed as a part of the claimed honing tool or if the claim only requires the carriers to be capable of being fed by a feeding system. As the claim recites that the carriers are “feedable” by such a system and no structural detail of the feeding system is explicitly recited as being included in the claimed honing tool, this limitation will be interpreted as a functional limitation which does not include a feeding system as a part of the honing tool.
Further regarding claim 1, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of this examination, the limitations following the phrase “in particular” will not be read as being required to meet the claims, as this appears to be the broadest reasonable interpretation of the claims.
Claims 2-12 are rejected as indefinite due to their dependency upon rejected claim 1.
Regarding claim 7, the claim recites “the cutting group has an axial length (LS).” Claim 1 already recites an “axial length (LS) of the cutting material strips,” making it unclear if the axial length recited in claim 7 is the same as the axial length recited in claim 1. For the purposes of this examination, the axial length of claim will be read as being the same axial length recited in claim 1. 
Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “0.1 mm to 2 mm”, and the claim also recites “0.5 mm to 1.5 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of this examination, the narrower range will not be interpreted as further limiting the broad range.
Regarding claims 4, 9, and 11, the phrases “in particular” and “preferably” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of this examination, the limitations following the phrases “in particular” and “preferably” will not be read as being required to meet the claims, as this appears to be the broadest reasonable interpretation of the claims.
Further regarding claim 11, the claim recites “and/or” several times to describe “preferable” limitations. This makes it unclear which limitations or combinations of limitations are required to meet the claim. As described above, as these limitations appear to be merely preferable, these limitations will not be read as limiting the claimed structure. 
Regarding claim 12, the claim recites “the associated cutting material body carrier,” in line 3 and again in line 5. Each of these lacks antecedent basis and is further unclear as these recitations appear to refer to two separate elements. It appears these should read “the first group of cutting material body carriers” and “the second group of cutting material body carriers” to remain consistent with claim 10. 
Further regarding claim 12, the claim recites “an elastic intermediate layer” in the last line. It is unclear if this is the same or different from the “elastically resilient intermediate layer” introduce in claim 1. For the purposes of this examination, the elastic intermediate layer of claim 12 will be read as being the same as the elastically resilient intermediate layer of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elgan (DE 102014212941, cited by applicant with translation).
Regarding claim 1, Elgan discloses a honing tool having the features of claim 1 by teaching a honing tool (figs 4A, 4B) for machining an inner face of a borecarrying the cutting material body (described [0018]), said intermediate layer filling the intermediate space between the cutting material body and the cutting material body carrier ([0018]; “provided between the carrier elements and the cutting material bodies”).
Regarding claim 7, Elgan further discloses the axial length of the of the cutting group measured in the axial direction is less than an effective outside diameter of the cutting group with the cutting material bodies fully retracted ([0044], [0060]). 
Regarding claim 8, Elgan further discloses the axial length of the cutting material bodies is less than 40% of the effective outside diameter of the cutting group ([0044], [0060]). 
Regarding claim 9, Elgan further discloses the cutting group has at least three cutting material body carriers (fig 4B, 6 shown), which are arranged such that machining forces over the entire effective outside diameter, availably by expansion, of the honing tool are above to be distributed uniformly around a circumference of the cutting group (fig 4B; function achieved by the uniform spacing and distribution of the cutting material; [0015]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elgan as applied to claim 1 above, and further in view of DE ‘443 (DE 10-2004062443, translation provided).
Regarding claim 2 , Elgan teaches all the elements of claim 1 as described above. Elgan does not teach a particular thickness of the intermediate layer. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 II. A.). Additionally, DE ‘443 teaches a honing tool including an elastically resilient intermediate layer where the thickness is selected to provide sufficient elastic deformability of the damping element ([0018]), which establishes the thickness as a results effective variable which effects the degree of deformability of the intermediate layer. Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed layer thickness of the intermediate layer of Elgan through routine experimentation based on the desired degree of elastic deformability of the intermediate layer as taught by DE ‘443.
Regarding claim 3 , Elgan teaches all the elements of claim 1 as described above. Elgan does not teach a particular hardness of the intermediate layer. DE ‘443 teaches a honing tool including an elastically resilient intermediate layer having a hardness of 80-95 Shore A ([0033]), fully within the claimed range. Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a material having a hardness within the claimed range in the elastically resilient intermediate layer of Elgan in order to provide the desired degree of stability and deformability as taught by DE ‘443 ([0033]). 
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elgan as applied to claim 1 above, and further in view of Wiederhold (US 2011/0223843).
Regarding claim 4, Elgan teaches all the limitations of claim 1 as described above. Elgan does not teach the intermediate layer has a layer made of an elastomer. Wiederhold teaches a honing tool including an intermediate layer (165; fig 1) made of an elastomer ([0041]). It is obvious to select a known material based on its suitability for its intended purpose (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use an elastomer layer as the intermediate layer of Elgan, as elastomer materials are known to be suitable as resilient layers in honing tools as they have the desired dimensional stability and deformability as taught by Wiederhold ([0018]). 
Regarding claim 5, Elgan teaches all the limitations of claim 1 as described above. Elgan does not teach the intermediate layer is vulcanized directly onto a contact face of the cutting material body or an outer face of the cutting material body carrier element. Wiederhold teaches a honing tool including an intermediate layer (165) that has been vulcanized ([0018]) directly onto an outer face of a cutting material body carrier element (151; fig 1). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use material vulcanized directly onto an outer face of the cutting material body carrier element of Elgan, as vulcanized rubber has the desired dimensional stability and deformability for providing compressible support between the carrier element and cutting material body as taught by Wiederhold ([0018]). 
Regarding claim 6, Elgan teaches all the limitations of claim 1 as described above. Elgan does not teach the intermediate layer has a first layer made of elastomer and a second layer of adhesive. Wiederhold teaches a honing tool including an intermediate layer (165) having a first layer made of an elastomer ([0041]) and a second layer connected extensively thereto, wherein the second layer is an adhesive layer connected extensively to the first layer ([0042]; fixed by adhesive bonding). It is obvious to select a known material based on its suitability for its intended purpose (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a first layer formed of elastomer and a second layer formed of adhesive as the intermediate layer of Elgan, as elastomer materials are known to be suitable as resilient layers in honing tools as they have the desired dimensional stability and deformability, with the adhesive used to fix the elastomer in position as taught by Wiederhold ([0018], [0042]). 
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elgan as applied to claim 1 above, and further in view of Nagel (DE 10-2009033528, translation provided).
Regarding claim 10, Elgan teaches all the limitations of claim 1 as described above. Elgan does not teach the honing tool having double expansion with a first group of cutting material body carriers and a second group of cutting material body carriers feedable independently of the first group (Elgan only teaches a single feedable group). Nagel teaches a honing tool (fig 5) with double expansion including a first group of cutting material body carriers ([0052] describes plurality of carriers 381) and a second group of cutting material body carriers (fig 5; carrying cutting material 370) feedable independently of the first group ([0049] describes separate feed devices for each group). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include first and second independently feedable cutting groups in the honing tool of Elgan in order to allow the tool to selectively perform two independent machining tasks without having to change tools as taught by Nagel ([0018]). 
Regarding claim 11, Elgan, as modified, teaches all the limitations of claim 10 as described above. Nagel further teaches the cutting material bodies of the first group differ from the cutting material bodies of the second group (as shown in fig 5 they have different shapes; [0049] describes differing machining functions).
Regarding claim 12, Elgan as modified, teaches all the limitations of claim 10 as described above. Elgan further teaches the cutting material bodies of the cutting group are fastened to the associated cutting material body carrier in an individually resilient manner via an elastic intermediate layer ([0018]; “provided between the carrier elements and the cutting material bodies”). Nagel further teaches in the first group, the cutting material bodies (380) are fastened directly to the associated cutting material body carrier (381) without interposition of an elastic intermediate layer and are connected rigidly to the cutting material body carrier (direct connection as shown in fig 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar honing tools are cited, including those with resilient layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723